internal_revenue_service national_office technical_advice_memorandum october number release date third party communication none date of communication not applicable index uil no case-mis no tam-116939-08 director ---------------------------------------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ------------------------------------------- ------------------------ -------------------------------- ---------------- ------- ------------------ legend taxpayer ------------------------------------------- year ------- year ------- year ------- issues has taxpayer properly accrued income for services performed but not yet billed unbilled receivables under sec_451 of the internal_revenue_code for- fixed-price contracts cost-plus contracts including i fixed-fee contracts and ii incentive-fee a b contracts and c time-and-materials contracts tam-116939-08 if taxpayer has not properly accrued income for its unbilled receivables is taxpayer entitled to relief under sec_7805 with respect to a letter_ruling granted in year relating to taxpayer’s treatment of unbilled receivables ruling conclusions taxpayer has not properly accrued income for its unbilled receivables under sec_451 taxpayer is not entitled to sec_7805 relief facts taxpayer is a corporation that computes its income for federal_income_tax purposes using an overall accrual_method of accounting and a calendar taxable_year it enters into various categories of contracts with the united_states government government as well as with other companies that are usually prime contractors on government contracts and a small number of contracts outside of the government arena taxpayer’s contracts generally fall within one of three broad categories based on the contracts’ pricing terms fixed price cost plus and time and materials all of the contracts at issue in this request for technical_advice are solely for services and none of them are long-term_contracts within the meaning of sec_460 under fixed-price contracts the government generally agrees to pay the contractor a fixed amount for services related to the contract under cost-plus contracts the government generally agrees to reimburse the contractor for its costs and to pay the contractor a separate profit fee for services related to the contract under time-and-materials contracts the government generally agrees to pay the contractor a fixed hourly rate for time spent and to reimburse the contractor for the cost of its materials for services related to the contract in year taxpayer received a letter_ruling ruling granting it permission inter alia to change its method for accounting for unbilled receivables for the taxable_year immediately before the year_of_change taxpayer’s method_of_accounting for unbilled receivables was to include unbilled receivables in income before taxpayer had the right to bill for such amounts the ruling granted taxpayer permission to change this method_of_accounting for unbilled receivables to the method of including unbilled receivables in income in the year in which all the events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy the sec_481 adjustment included itemized amounts for fixed-price contracts cost-plus-fixed-fee contracts and time-and-materials contracts resulting in an aggregate decrease in income during year the year at issue in this request for technical_advice taxpayer did not accrue income from all three categories of contract sec_1 the ruling also granted taxpayer permission to change its method_of_accounting for retainages the treatment of retainages is not at issue in this request for technical_advice tam-116939-08 at issue until final inspection and approval of the completed contracts by the contracting officer for the government the field questioned taxpayer’s treatment of unbilled receivables during taxpayer’s year examination and taxpayer agreed to include certain unbilled receivables january billings in income in the year accrued the january billings are not at issue in this request for technical_advice the amounts at issue in this request relate to deferred billings other than january billings on contracts that permitted taxpayer to bill the government in year but for which taxpayer did not accrue income in year the contracts at issue in the instant case generally are governed by the federal acquisition regulations far which provide the terms included in each contract as noted above taxpayer’s contracts fall within three broad categories based on the contracts’ pricing terms fixed price cost plus and time and materials the far provides terms for each of these types of contracts and also contains general provisions applicable to all three types of contracts general provisions the far allows for severable service contracts with respect to all three categories of contracts at issue in this request for technical_advice the u s government accountability office’s principles of federal appropriations law often referred to as the red book defines severable services as services that are continuing and ongoing in nature - such as help-desk support maintenance or janitorial services - for which benefit is received each time the service is rendered taxpayer provides a broad range of services some of which are provided in divisible portions resulting in severable contracts in order to receive payment taxpayer must submit substantiated invoices of the amounts to which taxpayer is entitled eg allowable costs such invoices must include any third-party invoices from subcontractors before final payment is made on any of the three categories of contracts at issue here the contracting officer for the government may audit the contractor’s invoices or vouchers the far provides that any payment made prior to the audit may be reduced by amounts found by the contracting officer not to constitute allowable costs or may be adjusted for any other overpayments or underpayments fixed-price contract sec_2 while the taxpayer and field agree that some of the contracts at issue in this request for technical_advice require the performance of severable services they do not agree on which contracts require such services this memorandum does not consider whether any specific contract requires the performance of severable services the question of whether any particular contract is severable is to be determined upon examination tam-116939-08 the far provides that under fixed-price contracts services are provided for a fixed price which price may be a firm price or an adjustable price that includes ceiling and target amounts firm-fixed-price contracts provide for a price that is not subject_to any adjustment on the basis of the contractor’s actual costs one type of adjustable price fixed-price contract is a fixed-price-level-of-effort contract which requires the contractor to provide a specified level of effort over a stated period of time on work that can be stated only in general terms and the government to pay the contractor a fixed dollar amount for the actual effort expended under the far the government will pay the contractor the prices stipulated under the fixed-price contract upon submission of proper invoices or vouchers and acceptance by the contracting officer of the performed services taxpayer may submit invoices to the government with respect to payments under a fixed-price contract every two weeks as work progresses on the contract some fixed-price contracts are divided into interim tasks or deliverables milestones in some of taxpayer’s fixed-price contracts the deliverable is a defined set of services and interim payments are made periodically under the contract under these contracts taxpayer must furnish the required services and have the services accepted by the government before taxpayer is permitted to bill the government under the contract under other fixed-price contracts taxpayer may bill the government for its services in equal monthly installments under these contracts taxpayer must furnish the specified services prior to final acceptance and payment by the government cost-plus contracts for cost-plus contracts the far provides for payment of allowable incurred costs to the extent prescribed in the contract these contracts establish an estimate of total allowable costs for the purpose of obligating funds and establishing a ceiling that the contractor may not exceed except at its own risk without the approval of the contracting officer the estimate of total allowable costs also includes a billing rate for indirect overhead costs allowable under the contract there are two types of cost-plus contracts at issue here cost-plus-fixed-fee and cost-plus-incentive-fee the far provides that under cost-plus-fixed-fee contracts services are provided for a negotiated fee that is fixed at the inception of the contract the fixed fee does not vary with actual cost but may be adjusted as a result of changes in the work to be performed under the contract the far provides that under cost-plus-incentive-fee contracts services are provided under a cost-reimbursement agreement for an initially negotiated fee which is later adjusted by a formula based on the relationship of total allowable costs to total target costs this type of contract specifies a target cost a target fee minimum and maximum fees and a fee adjustment formula after contract performance the fee payable to the contractor is determined in accordance with the formula work under cost-plus-incentive-fee contracts may be increased or decreased by modification to the contract also an equitable_adjustment in the target cost may be authorized under the contract if work under the contract is modified or an equitable_adjustment is warranted any adjustments in target cost target fee minimum fee and maximum fee will be stated in a supplemental agreement to the contract when the total allowable costs fall outside tam-116939-08 the target range of costs the contractor generally is paid the total allowable costs plus the incentive fee which is an amount between the set minimum and maximum fees depending on whether the allowable costs fell above or below respectively the target under the far taxpayer may submit invoices to the government with respect to allowable costs under a cost-plus contract every two weeks as work progresses on the contract time-and-materials contracts for time-and-materials contracts the far provides for payment based on direct labor hours time at specified fixed hourly rates including wages overhead general and administrative expenses and profit and actual costs for materials materials to the extent they are reasonable allocable and allowable under the far the far provides that the time portion of a time-and-materials contract is payable on a monthly or more frequent basis upon submission of a voucher substantiated by the contractor and approved by the contracting officer the far also provides that the government will pay the amount stated on the voucher less a retainage up to dollar_figure the far provides that the materials portion of a time-and-materials contract is payable in the same manner as the cost portion of a cost-plus contract under the far taxpayer may submit invoices to the government with respect to allowable costs of the materials portion of a time-and-materials contract every two weeks as work progresses on the contract also under the far a time-and-materials contract is subject_to a ceiling price and a contractor must notify the government if it expects to exceed of the total_contract_price ie ceiling however the far does not call for a retainage of the remaining law and analysis this request for technical_advice considers whether taxpayer is properly accruing income for its unbilled receivables under sec_451 and if not whether taxpayer is entitled to relief under sec_7805 with respect to the ruling the treatment of taxpayer’s unbilled receivables is examined below this is followed by an analysis of whether taxpayer is entitled to relief under sec_7805 for the reasons described below taxpayer is not properly accruing income for its unbilled receivables under sec_451 and is not entitled to relief under sec_7805 has taxpayer properly accrued income for its unbilled receivables under sec_451 issue during year taxpayer did not accrue income from the three categories of contracts at issue until final inspection and approval of the completed contracts by the contracting officer for the government the initial issue in this case centers on the application of sec_451 to taxpayer’s method_of_accounting for unbilled receivables taxpayer asserts that its method_of_accounting for income for unbilled receivables complies with the tam-116939-08 requirements of sec_451 in contrast the field believes that the method does not comply with sec_451 sec_1_451-1 of the income_tax regulations provides that income is includible in gross_income under an accrual_method of accounting when all the events have occurred that fix the right to receive the income and the amount of the income can be determined with reasonable accuracy the all-events test see also sec_1 c ii a taxpayer asserts that for particular types of contracts one or the other prong of this test is not satisfied until certain events occur these assertions are examined below i fixed liability under the first prong of the all-events test all the events that fix a right to receive income occur when payment is made paid the required performance occurs earned or payment is due due whichever happens first 372_us_128 revrul_2004_52 2004_1_cb_973 revrul_2003_10 2003_1_cb_288 revrul_84_31 1984_1_cb_127 the terms of an agreement are relevant in determining when the all-events test is met 47_tc_58 acq 1967_2_cb_2 in the instant case payments under all three categories of contracts are made after the contractor submits a proper invoice partial performance and in some cases complete performance occurs and the government accepts the invoice in some cases after an audit of the claimed costs to ensure they are allowable taxpayer reasons that acceptance by the government of the contract is the event that fixes taxpayer’s right to income for its unbilled receivables that is taxpayer asserts that its right to income for the unbilled receivables is not fixed until the government pays those amounts while acceptance must occur prior to payment being made payment is only one of three events that fixes a taxpayer’s right to income under the first prong of the all-events test if income for the unbilled receivables is earned or due prior to being paid then the event that first occurs fixes the taxpayer’s right to receive income 372_us_128 revrul_2004_52 revrul_2003_10 revrul_84_31 accordingly we examine whether taxpayer is required to accrue income for its unbilled receivables earlier than when it receives payment from the government because taxpayer either has performed or is due payment a performance with respect to whether taxpayer earned_income for the unbilled receivables income from the provision of services generally accrues when performance is complete not as the taxpayer engages in the activity see eg decision inc t c pincite however if services are severable a portion of the income is proportionally allocated to each service provided under the contract see revrul_79_195 1979_1_cb_177 tam-116939-08 correspondence school’s rights under contracts for course of lessons became fixed lesson by lesson this is consistent with the terms and conditions of the contracts between taxpayer and the government which provide that contracts may be severable for example the red book provides examples of severable services such as providing help-desk support maintenance and janitorial services as noted above the terms of an agreement are relevant in determining when the all-events test is met decision inc supra in this case taxpayer and the field agree that some of the contracts at issue require the performance of severable services performance on those contracts occurs as each severable portion of the contracts is performed revrul_79_195 and taxpayer’s right to receive income from those services is fixed under sec_451 no later than such performance 372_us_128 revrul_2004_52 revrul_2003_10 revrul_84_31 however taxpayer asserts that with respect to severable fixed-price contracts with interim tasks or deliverables income related to each milestone does not accrue until each milestone is inspected and accepted by the government inspection and acceptance by the government is not a condition_precedent for performance of services payment billing and performance are three separate events the government’s acceptance of each milestone does not delay taxpayer’s completion of each severable milestone upon completion of each milestone taxpayer has performed a severable portion of the contract and has earned the income allocable to that portion therefore if a contract is severable the amounts allocable to each severable portion of the contract must be accrued no later than when performance of the severable portion is complete to the extent taxpayer is not doing so taxpayer is not properly accruing income under sec_451 from those severable contracts b payment due for non-severable contracts and severable contracts where amounts are due before the severable portions are complete and earned the far provides that a contractor may submit invoices with respect to fixed-price cost-plus and the materials portion of time-and-materials contracts as work progresses and as frequently as every two weeks with respect to the time portion of time-and-materials contracts the far permits taxpayer to submit an invoice as work progresses and as frequently as every month even if taxpayer chooses not to submit invoices as frequently as allowed the amounts with respect to which taxpayer may request payment are due for purposes of the first prong of the all-events test as remaining minor or ministerial duties eg submitting the invoice do not delay accrual see eg 214_f2d_437 1st cir taxpayer recognized income when amounts went into escrow fund because payment from fund by trustee to taxpayer was ministerial 1_tc_463 collecting from state and transmitting payment to publisher are the least of taxpayer’s duties right to income still accrues revrul_74_372 1974_2_cb_147 broker accrues commission income tam-116939-08 on trade_date recording transaction physically exchanging securities and collecting payment are ministerial taxpayer asserts that despite being allowed to submit an invoice at least monthly the government’s acceptance of the invoice constitutes a condition_precedent to the amount being due this position does not fully consider the distinction between the three types of events that can fix the right to income under the all-events test of sec_451 while the government’s acceptance of the invoice may constitute a condition_precedent to payment it is not a condition_precedent to taxpayer’s right to bill in the case of non- severable fixed-price milestone contracts however acceptance by the government is not only a condition_precedent to payment but it also is a condition_precedent to taxpayer’s right to bill in such contracts taxpayer’s right to bill under the far does not occur until the government accepts the completed milestone with respect to all of taxpayer’s other non-severable contracts with the government the contracts as provided by the far contemplate that the taxpayer will bill the government on a regular basis before final acceptance with respect to taxpayer’s right to submit an invoice at least monthly for non-milestone non-severable contracts the government’s required acceptance of the invoice prior to payment constitutes a condition_subsequent to taxpayer’s right to bill that does not prevent accrual of income see 227_f2d_724 9th cir acceptance of deliverable and submission of properly certified invoices though required by contract did not constitute substantial contingencies see also 107_tc_282 the occurrence of a condition_subsequent will terminate an existing right to income but does not preclude accrual of income see also hollingsworth v united_states ct_cl the existence of an absolute liability is necessary absolute certainty that it will be discharged by payment is not quoting 77_f2d_324 2d cir similarly the possibility that taxpayer’s invoices or vouchers with respect to the contracts may be audited prior to final payment being made does not prevent taxpayer’s right to receive the unbilled receivables from being fixed see eg 286_us_290 income from future award was fixed and accrued in earlier year when taxpayer could make reasonable estimate of amount of award from its books_and_records despite actual amount of award being determined by government commission’s audit of records marquardt corp v commissioner 38_tc_443 contracts providing for complete adjustment after audit of all amounts paid gave contractor a fixed_right to reasonably ascertainable amounts the total_amounts due under fixed-price contracts are set by the contracts allowable costs are defined by the far and hourly rates for the time portion of time-and-materials contracts are set by the contracts later adjustments to amounts due under the contracts could result from a number of causes including administrative error subsequent modifications of the contracts and renegotiation of contract terms none of tam-116939-08 which constitute a condition_precedent preventing the fixing of taxpayer’s right to receive income with respect to the contracts see sec_1_1451-1 where amount of income is properly accrued on basis of reasonable estimate and exact amount is subsequently determined any difference is taken into account in the year in which such determination is made see eg marquardt corp v commissioner t c pincite- sun chemical corp v united_states a f t r 2d ria u s t c cch par ct_cl where amount due under contract was subject_to equitable_adjustment amount was accrued in earlier year and downward adjustment to amount was made in later year income was properly accrued in earlier year and refund of tax was due in later year affd 698_f2d_1203 fed cir revrul_81_176 1981_2_cb_112 unbilled amounts with respect to services rendered during the taxable_year must be included in income in year services are performed not in year payments are made c conclusion therefore for taxpayer’s severable contracts the amounts allocable to each severable portion of a contract are fixed no later than when performance of the severable portion is complete for taxpayer’s contracts that are not severable amounts under the contracts are fixed no later than when due in the case of fixed-price contracts with milestones that must be accepted by the government prior to billing the amounts with respect to those milestones are not fixed until acceptance by the government ie when taxpayer’s right to bill occurs in the case of all other non-severable contracts taxpayer’s right to bill occurs no less than once a month as work progresses on the contracts ie when taxpayer is entitled to submit an invoice to the extent taxpayer is not accruing income in this manner taxpayer is not properly accruing income under sec_451 for unbilled receivables on those contracts ii determinable with reasonable accuracy taxpayer asserts that its right to unbilled receivables on cost-plus-incentive-fee contracts is not accrued under sec_451 because it can not determine with reasonable accuracy the amount to which it is entitled in particular taxpayer reasons that because the amounts due under a cost-plus-incentive-fee contract may be renegotiated before final payment is made the amount due is not determinable until rate negotiations conclude this reasoning is not persuasive for the reasons described below under the second prong of the all-events test the amount of income must be determinable with reasonable accuracy sec_1_451-1 see also sec_1 c ii a 286_us_290 taxpayer could determine with reasonable accuracy amount of income from future award where taxpayer’s books_and_records contained all information available for making calculation of award if there is agreement on the general basis under which the amount due is to be calculated accrual generally is required id see also 286_f2d_177 ct_cl 244_f2d_525 6th cir if the facts from which the calculation are to be made are established as of the end of the taxable_year the amount is accruable even though the calculation actually may not be made until afterwards see eg cappel house furnishing supra pincite income was fixed by casualty and accrued despite fact that amount was based on estimate the calculation of which occurred the following year because calculation was based on taxpayer’s books revrul_81_176 additional_amounts due to taxpayer must be accrued because they are fixed as of close of taxable_year and may be determined with reasonable accuracy despite possibility of future audit that may change amounts due under the far fixed-price contracts set the total amount due under the completed contracts cost-plus-fixed-fee and time-and-materials contracts set the ceiling prices which may be exceeded with approval for the total_amounts due under the contracts and cost-plus-incentive-fee contracts set formulas used to calculate the total amount due under the completed contracts the fact that these amounts subsequently may be renegotiated does not make the amount due undeterminable see eg marquardt corp v commissioner t c pincite amounts due under contracts providing for negotiation as to reasonable_compensation and complete adjustment of payment after audit of all amounts due were reasonably ascertainable again a condition_subsequent does not prevent accrual of income see charles schwab corp t c pincite accordingly renegotiation of amounts due under cost-plus-incentive-fee contracts before final payment does not preclude taxpayer from accruing in income the fixed amounts from the contracts at issue to the extent of the amounts determinable under the contracts to the extent taxpayer is not doing so taxpayer is not properly accruing income under sec_451 for unbilled receivables on those contracts is taxpayer entitled to sec_7805 relief issue the second issue to be considered is whether taxpayer is entitled to relief under sec_7805 for the reasons described below we conclude that such relief should not be granted in this case sec_7805 provides that the secretary may prescribe the extent to which any ruling is to be applied without retroactive effect a letter granting consent to a change in accounting_method is a letter_ruling a letter_ruling found to be in error or not in accord with the current views of the service may be revoked or modified see sec_601_204 of the procedural and administrative regulations see also dollar_figure of revproc_2008_1 2008_1_irb_1 when a letter_ruling is revoked the revocation applies to all years open under the statute_of_limitations unless the service exercises its discretionary authority under sec_7805 to limit the retroactive effect of the revocation see id however sec_601_201 of the procedural and administrative regulations provides that under certain conditions the revocation or modification of a ruling will not be tam-116939-08 applied retroactively with respect to the taxpayer to whom the ruling originally was issued or to a taxpayer whose tax_liability directly was involved in such ruling see also dollar_figure of revproc_2008_1 taxpayer asks for relief under sec_7805 and reasons that such relief is appropriate because the ruling is being revoked or modified taxpayer has applied the all- events test to unbilled receivables in conformance with the ruling since year the taxpayer and the service have interpreted the ruling as applying to the unbilled receivables at issue in this case and the ruling is vague as to whether it applies to the unbilled receivables at issue here and that ambiguity should be construed against the service contrary to taxpayer's assertion this request for technical_advice does not involve the revocation or modification of a letter_ruling by the service the relevant part of the ruling states that unbilled receivables must be included in income in the year in which all the events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy the service does not seek to change the method_of_accounting granted by the ruling for income for taxpayer’s unbilled receivables instead this request for technical_advice involves a request for guidance on whether taxpayer has complied with the ruling as noted above taxpayer did not properly apply the all-events test to its unbilled receivables accordingly sec_601_201 of the procedural and administrative regulations does not apply in this case further even if the field had accepted taxpayer’s treatment of unbilled receivables since year that acceptance would not be binding on the service see eg 92_tc_206 frank’s casing crew v commissioner tcmemo_1996_413 citing 43_tc_824 33_tc_379 affd 286_f2d_258 10th cir and taxpayer could not rely on any such past examinations as a basis for relief under sec_7805 moreover the service previously raised the treatment of unbilled receivables with taxpayer during taxpayer’s year examination finally there is no ambiguity on the face of the ruling the ruling plainly states that unbilled receivables must be included in income in the year in which the all-events test is satisfied for the foregoing reasons taxpayer is not entitled to relief under sec_7805 caveats a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
